reaNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Purrington on 7/16/2021
The application has been amended as follows: 
1. 	(Currently Amended)	A control system for controlling operation of a multiphase electric machine, comprising:
a signal generator configured to generate n number of duty cycle signals of a pulse width modulation (PWM) scheme as a combination of a continuous PWM scheme and a noncontinuous PWM scheme, where the combination is based on a blending coefficient value, the signal generator configured to use each of the duty cycle signals to control switching of a DC power to a corresponding phase of the multiphase electric machine; [[and]]
wherein n is an integer greater than 3;
wherein the signal generator is configured to use a blending function to determine relative weights of each of the continuous PWM scheme and the noncontinuous PWM scheme to generate the n number of duty cycle signals; 
wherein the blending function is calculated based on a difference between the blending coefficient value and two threshold values; and
wherein the duty cycle signals are generated via the combination of the continuous PWM scheme and the noncontinuous PWM scheme based on the blending coefficient value being greater than or equal to a first threshold value and less than a second threshold value, the second threshold value greater than the first threshold value.
2. 	(Original) The control system of claim 1, wherein the continuous PWM scheme is a sinusoidal PWM scheme.

4. 	(Original) The control system of claim 1, further comprising:
a current command module configured to receive a torque command and output a current command;
a current controller module configured to generate a modulation index value based on the current command; and
wherein the blending coefficient value is a function of the modulation index value.
5. 	(Canceled) 
6.	(Currently Amended)	The control system of claim [[5]] 1, wherein the duty cycle signals are generated via the continuous PWM scheme based on the blending coefficient value being less than a first threshold value; and
wherein the duty cycle signals are generated via the noncontinuous PWM scheme based on the blending coefficient value being greater than or equal to a second threshold value greater than the first threshold value.
7. 	(Canceled) 
8. 	(Original) The control system of claim 1, wherein the blending coefficient value is a function of a phase current magnitude or a velocity or a torque of the multiphase electric machine.
9.	(Currently Amended)	A control system for controlling operation of a multiphase electric machine, comprising:
a signal generator configured to generate n number of duty cycle signals of a pulse width modulation (PWM) scheme as a combination of a continuous PWM scheme and a noncontinuous PWM scheme, where the combination is based on a blending coefficient value, the signal generator configured to use each of the duty cycle signals to control switching of a DC power to a corresponding phase of the multiphase electric machine; and
wherein n is an integer greater than 3;
wherein the combination is calculated based on the following relation: 
            
                
                    
                        d
                    
                    
                        A
                        P
                        W
                        M
                    
                
                =
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
                +
                α
                ×
                
                    
                        1
                        -
                        m
                        a
                        x
                        ⁡
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        D
                                        P
                                        W
                                        M
                                        M
                                        I
                                        N
                                    
                                
                            
                        
                    
                
            
        
wherein             
                
                    
                        d
                    
                    
                        P
                        W
                        M
                        _
                        C
                        o
                        m
                        b
                    
                
            
         dAPWM is one of the duty cycle signals,             
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
            
         is a duty cycle calculated based on the noncontinuous PWM scheme, and max(            
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
            
        ) is a maximum value of the duty cycle, and             
                α
            
         is the blending coefficient value.
10. 	(Original) The control system of claim 1, wherein the multiphase electric machine is configured to perform at least one of: applying an assist torque to a steering system of a vehicle, and controlling the steering system.
11. 	(Currently Amended) A method of controlling a multiphase electric machine, comprising:
generating n number of duty cycle signals by a signal generator using a pulse width modulation (PWM) scheme being a combination of a continuous PWM scheme and a noncontinuous PWM scheme, where the combination is based on a blending coefficient value, wherein n is an integer greater than 3; and 
switching power to each of n number of phases of the multiphase electric machine using an associated one of the duty cycle signals; and
determining relative weights of each of the continuous PWM scheme and the noncontinuous PWM scheme using a blending function based on a difference between the blending coefficient value and two threshold values;
wherein the duty cycle signals are generated via the combination of the continuous PWM scheme and the noncontinuous PWM scheme based on the blending coefficient value being greater than or equal to a first threshold value and less than a second threshold value, the second threshold value greater than the first threshold value. 
12. 	(Original) The method of claim 11, wherein the continuous PWM scheme is a sinusoidal PWM scheme.
13. 	(Original) The method of claim 11, wherein the noncontinuous PWM scheme is one of a discontinuous PWM minimum (DPWMMIN) scheme and a discontinuous PWM minimum with offset (DPWMMINO) scheme.
14. 	(Original) The method of claim 11, further comprising: 
receiving a torque command and outputting a current command by a current command module;
generating a modulation index value based on the current command; and
wherein the blending coefficient value is a function of the modulation index value.
15.	(Canceled)  
16.	(Currently Amended)	The method of claim [[15]] 11, wherein each of the duty cycle signals are generated via the continuous PWM scheme based on the blending coefficient value being less than a first threshold value; and
wherein each of the duty cycle signals are generated via the noncontinuous PWM scheme based on the blending coefficient value being greater than or equal to a second threshold value greater than the first threshold value.
17. 	(Canceled)  
18. 	(Original) The method of claim 11, wherein the blending coefficient value is a function of a phase current magnitude or a velocity or a torque of the multiphase electric machine.
19. 	(Original) The method of claim 11, wherein the combination is calculated based on the following relation:
            
                
                    
                        d
                    
                    
                        A
                        P
                        W
                        M
                    
                
                =
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
                +
                α
                ×
                
                    
                        1
                        -
                        m
                        a
                        x
                        ⁡
                        
                            
                                
                                    
                                        d
                                    
                                    
                                        D
                                        P
                                        W
                                        M
                                        M
                                        I
                                        N
                                    
                                
                            
                        
                    
                
            
        
wherein             
                
                    
                        d
                    
                    
                        A
                        P
                        W
                        M
                    
                
            
         is one of the duty cycle signals,             
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
            
         is a duty cycle calculated based on the noncontinuous PWM scheme, and max(            
                
                    
                        d
                    
                    
                        D
                        P
                        W
                        M
                        M
                        I
                        N
                    
                
            
        ) is a maximum value of the duty cycle, and             
                α
            
         is the blending coefficient value.
20. 	(Original) The method of claim 11, wherein the multiphase electric machine is configured to perform at least one of: applying an assist torque to a steering system of a vehicle, and controlling the steering system.  
Allowable Subject Matter
Claim 1-4, 6, 8-14, 16 and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 1-4, 6, 8-14, 16 and 18-20 are allowable among other elements and details, but for at least the reason “a clock generator configured to generate a clock signal, wherein the drive control unit detects the large current time period and the small current time period in accordance with a count value obtained by counting the clock signal” in combination with the remaining of the claimed subject matter.
Riggio et al. is the closest prior art of record.
Riggio et al. teach a motor control apparatus that teaches the PWM technique of continuous and discontinuous. However, prior art does not tech or fairly suggest alone or in combination teach wherein the duty cycle signals are generated via the combination of the continuous PWM scheme and the noncontinuous PWM scheme based on the blending coefficient value being greater than or equal to a first threshold value and less than a second threshold value, which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.